DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 4/18/22. 
There are a total of 19 claims pending in this application; of the previous 4 claims, claims 25-28 have been amended; no claims have been canceled; claims 50-52 have been added. Claims 43-49 were previously withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-28 and 50-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 25 recites performing a method, the method comprising accessing (obtaining) telemetry data, translating the telemetry data into other usable formats, storing a log of the telemetry data, identifying a condition in the log file, and triggering an alert.

The limitation of translating telemetry data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with pen/paper. That is, other than reciting nothing in the claim element precludes the step from practically being performed in the mind. For example, the “translating” and “identifying” steps in the context of this claim encompasses the user mentally, or with pen/paper, changing raw data into a new format and noting a condition that is an outlier. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim further recites – accessing a log of telemetry data which is “mere data gathering” (see MPEP 2106.05(g)); storing a preprocessing telemetry log can be described as insignificant extra-solution activity which outputs a result of the evaluation step using pen/paper (see MPEP 2106.05(d)); triggering an alert can be described as merely applying the result (see MPEP 2106.05(f).
Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection (accessing), receipt, applying or storage of data is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 

Accordingly, these additional elements/steps do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

	The dependent claims recite further steps of preprocessing data into one of a minimum, maximum or a range of values or associating data with other data and determining, based on the values in the data log, whether an object is damaged, in a hazardous state or missing, all of  which can likewise be performed, under their broadest reasonable interpretation, in the context of these claims, by a user manually/mentally and also fall within the “Mental Processes” grouping of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US 20140279707).

As to claim 25 McQuade teaches:

accessing a log of telemetry data, said telemetry data including data relating to a vehicle and beacon data relating to at least one beacon device that is associated with at least one object associated with the vehicle, wherein said telemetry data is obtained from a vehicular telemetry hardware system of a vehicle, and the at least one object associated with the vehicle comprises at least one package and/or at least one equipment in transport by the vehicle; ([0052-0053])

generating, based on the translating of the data and the beacon data, a preprocessing telemetry log of said telemetry data; ([0052-0053] in order to made available, the data must be in a (log) file)

identifying, using information in the preprocessing telemetry log, one or more conditions associated with the at least one object, the one or more conditions including one or more of a damaged object condition, a hazardous object condition or a missing object condition; ([0052-0053] teaches associating a temperature with an object for temperature sensitive cargo (would indicate damaged object or a hazardous condition) and determining if a package is present or absent (missing)) McQuade doesn’t explicitly teach: “translating said data relating to the vehicle into at least one of engine codes, G forces, map locations; for each unique identifier in said beacon data identifying a corresponding beacon device, translating said beacon data into at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading; triggering an alert indicating an action to be taken with respect to the identified one or more conditions associated with the at least one object” Joshua teaches:

translating said data relating to the vehicle into at least one of engine codes, G forces, map locations; ([0148] GPS (map locations) and OBD (engine) codes are used so it is obvious that raw data had to be translated – it is well-known that Bluetooth devices broadcast unique identifiers for pairing purposes)

for each unique identifier in said beacon data identifying a corresponding beacon device, translating said beacon data into at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading; ([0130-0131], [0148]  the onboard device can receive data from the sensors through Bluetooth or WiFi such as temperature, pressure) Joshua doesn’t explicitly teach: “triggering an alert indicating an action to be taken with respect to the identified one or more conditions associated with the at least one object” Murphy teaches:

triggering an alert indicating an action to be taken with respect to the identified one or more conditions associated with the at least one object. ([0051], [0070], and [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McQuade, Joshua and Murphy. The motivation would have been to improve the package tracking/delivery system of McQuade by recognizing a packages temperature is exceeds a limit and triggering an alert when such an event occurs so corrective action can be taken.

As to claim 26 Joshua teaches:

preprocessing said data relating to the vehicle into at least one of a minimum value, maximum value or range of values. ([0056], [0064], [0102-0116], [0125] exceeding a speed limit, also data is processed to determine if the engine was serviced in a particular (maximum) amount of time)

As to claim 27 Joshua teaches:

preprocessing for each unique identifier of said beacon data identifying the corresponding beacon device into at least one of a minimum value, maximum value or range of values. ([0056], [0064], [0102-0116], [0125] speed is determined to be exceeding a limit, engine is determined to need service)

As to claim 28 Joshua teaches:

associating the translated data relating to the vehicle with each unique identifier and the corresponding translated beacon data, wherein the associating comprises associating at least one of engine codes, G forces, vehicle speed and map location with each unique identifier and at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading. ([0099], [0102] a vehicle which has measured map location is identified as leaving a geofence and the Bluetooth beacons (sensors) are a part of (associated with) the vehicle)

As to claim 50 Murphy teaches:

determining, using the preprocessing telemetry log, whether a beacon acceleration, a beacon temperature, a beacon pressure, or a beacon light associated with a beacon device is outside of a range and/or above or below one or more damage threshold values; and in response to determining that the beacon acceleration, the beacon temperature, the beacon pressure, or the beacon light associated with the beacon device is outside of the range and/or above or below one or more damage threshold values, determining that an object associated with the beacon device meets a damaged object condition. ([0037], [0047] and [0075] temperature is measured and compared to a limit, an alert is triggered when the limit is exceeded which the examiner interprets as determining a damaged condition exists)

As to claim 51 Murphy teaches:

determining, using the preprocessing telemetry log, whether a beacon acceleration, a beacon temperature, a beacon pressure, or a beacon light associated with a beacon device is outside of a range and/or above or below one or more hazardous threshold values; and in response to determining that the beacon acceleration, the beacon temperature, the beacon pressure, or the beacon light associated with the beacon device is outside of the range and/or above or below one or more hazardous threshold values, determining that an object associated with the beacon device meets a hazardous object condition. ([0037], [0047] and [0075] pressure and radiation levels are measured and compared to a limit, an alert is triggered when the limit is exceeded which the examiner interprets as determining a hazardous condition exists)

As to claim 52 Murphy teaches:

determining, using the preprocessing telemetry log, whether an object is associated with the vehicle at a first vehicle location and a second vehicle location, wherein determining whether the object is associated with the vehicle at the first vehicle location and the second vehicle location comprises determining whether a beacon device associated with the object is associated with the vehicle at the first vehicle location and the second vehicle location; determining, using the preprocessing telemetry log, whether the beacon device associated with the object is still associated with the vehicle at a third vehicle location; in response to determining that the beacon device associated with the object is no longer associated with the vehicle at the third vehicle location, determining that the object meets a missing object condition. (Fig 5 and [0040], [0053] an object’s (package) position is monitored at along the delivery route 1st, 2nd, 3rd locations etc. and an indication is provided when the vehicle arrives at the location for the package to be delivered – if the package has already been delivered then it is missing)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant’s arguments with regards to the art rejections are moot based on new grounds of rejection.
In response to applicant’s arguments (on pages 9-12) with regard to the claim(s) 25-28 and 50-52 rejected under 35 U.S.C. 101 that the claims are integrated into a practical application according to MPEP 2106 and per example 46; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. As the examiner noted above, the additional elements claimed are equivalent to merely applying the abstract idea per MPEP 2106(f) and the courts have found that merely applying an abstract idea does not meet the “practical application” requirement to overcome the 101 abstract idea rejection because the additional elements were found to be mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform an existing process. The examiner feels the “additional elements in the instant claims similarly are mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process. Therefore, the examiner maintains the 101 rejection.

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/ERNEST UNELUS/Primary Examiner, Art Unit 2181